Citation Nr: 1207445	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for a carcinoma of the left cheek, to include as due to herbicide exposure.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of perforation of the right tympanic membrane, claimed to have been caused by treatment received at the Denver VA Medical Center (VAMC), in October 1991 and August 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1974 to February 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at an April 2009 Travel Board hearing before a different Veterans Law Judge at the Denver RO.  However, that Veterans Law Judge is no longer with the Board, so another Board video hearing was held before the undersigned Veterans Law Judge in October 2011.  Transcripts of both hearings are associated with the claims folder.  

The Board remanded the claim for further development in November 2008, July 2009, and November 2010.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam; he served in Guam from September 1978 to December 1979, and in Panama from February to April 1982.

2.  The Veteran was not exposed to Agent Orange or any other herbicide while serving on active duty.

3.  Symptoms of diabetes were not chronic in service.

4.  Symptoms of diabetes have not been continuous since service separation.

5.  Diabetes did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's diabetes is not related to service.

7.  The Veteran did not sustain a left cheek carcinoma in service.

8.  Carcinoma symptoms were not chronic in service.

9.  Carcinoma symptoms have not been continuous since service separation.

10.  The Veteran's left cheek carcinoma is not related to service.

11.  Prior to the 1991 and 1992 surgeries by VA, the Veteran experienced decreased hearing, pain, and drainage from the right ear.  

12.  The Veteran did not experience additional disability following treatment by VA in 1991 and 1992. 

13.  In 1992, the Veteran consented to the risks of VA treatment of bleeding, pain, worse hearing, deafness, and drainage from the ear.

14.  A right tympanic membrane perforation was treated (restored) in June 1999, resulting in an intact tympanic membrane. 

15.  The Veteran's perforated right tympanic membrane was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in 1991 and 1992. 

16.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable, during VA treatment in 1991 and 1992.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The carcinoma of the left cheek was not incurred in or aggravated by service, and service connection for a carcinoma may not be presumed based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of a perforated right tympanic membrane, claimed to have resulted from VA treatment in 1991 and 1992, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely August 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter requested information specific to the VA treatment upon which the Veteran based his claim for benefits under 38 U.S.C.A. § 1151.  In addition, a March 2006 letter described how VA determines disability ratings and effective dates.  

The Veteran has not been afforded a VA medical examination with respect to the claims of service connection for diabetes and a carcinoma; however, the Board finds that a VA examination is not necessary in order to decide these claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not have service in Vietnam, was not exposed to herbicides while serving in Guam and Panama or in any other location, and did not otherwise experience in-service injury or disease of diabetes or carcinoma during service, there is no duty to provide a VA medical examination.  Additionally, the weight of the evidence demonstrates no chronic symptoms of diabetes or carcinoma during service, or diabetes within a year after service separation, and no continuity of diabetes or carcinoma symptoms since service separation.  Because there is no in-service injury or disease of diabetes or carcinoma, or disease of diabetes within a year of service separation, to which a competent medical opinion could relate the current disabilities, and there is no continuity of symptomatology upon which a medical opinion could be based or which could independently serve as the nexus to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes or carcinoma.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease (including symptoms) or injury, or disease of diabetes within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinions which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Pursuant to the Board's July 2009 remand, a VA opinion was obtained in August 2009 with regard to the question of whether the Veteran's perforated right tympanic membrane was caused by VA treatment.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2009 VA opinion obtained in this case is adequate as to the question of whether the Veteran's perforated right tympanic membrane was caused by VA treatment.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to causation of the perforated right tympanic membrane claim has been met.  
38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion with regard to the right tympanic membrane perforation claim, and the Veteran's statements.  Pursuant to the Board's July 2009 remand, the RO attempted verification of herbicide exposure and of the Veteran's service in Panama.  Moreover, a new hearing was held pursuant to the Board's November 2010 remand.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

In addition, effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

See Final Rule, 76 Fed. Reg. 4,245-47 (January 25, 2011) (to be codified as 
38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In-Service Exposure to Herbicides

In June 2003, the Veteran filed claims for service connection for diabetes mellitus and a carcinoma of the left cheek, to include as due to herbicide exposure.  The Veteran stated that he was exposed to herbicides several times when he served in Vietnam in March 1974; at a May 2003 VAMC visit, he stated that he went to Vietnam to pick up a load, and was shot in both lower extremities and his left hand.  In addition, he contends that herbicides were used at Andersen Air Force Base when he was stationed there from September 1978 to December 1979, and that exposure also may have occurred when he was in Panama from February to April 1982.  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Vietnam at any time during the regulatory period from January 1962 to May 1975; the Veteran was in active service from January 1974 to May 1975 of the Vietnam period, and remained in service until February 1983.  The Board finds that the evidence demonstrates that the Veteran was not exposed to herbicides in service in Guam, Panama, or elsewhere during service.  The DOD has confirmed that herbicides were used in Vietnam from January 1962 to May 1975.  The Veteran's DD Form 214 reflects that his active duty period of service was from January 1974 to February 1983.  However, his service personnel records do not document any service in Vietnam, nor do his service treatment records document treatment for any injuries in Vietnam (even though the Veteran claims he was shot while there).  Moreover, in a March 2005 response to VA's request for the dates of the Veteran's Vietnam service, the National Personnel Records Center (NPRC) stated that there was no evidence in his file to substantiate any service in Vietnam.  

In addition, the Board finds no evidence of herbicide exposure in Guam or Panama.  The RO sent a request to the Agent Orange mailbox in December 2009 for verification of exposure to herbicides in Guam and Panama from June 1978 to November 1979.  No response was received, so the RO sent another request for verification of exposure to the U. S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC responded in April 2010 that historical information did not document any tactical herbicides sprayed or stored at Anderson Air Force Base, Guam, or at the Panama Canal.  In addition, a search was conducted of the DOD's listing of tactical herbicide test sites and spray areas outside of Vietnam, and neither Guam nor Panama were listed as locations.  Finally, service personnel records were negative for herbicide exposure.  In May 2010, the RO made a Formal Finding of a lack of information required to corroborate exposure to Agent Orange that detailed attempts to verify the Veteran's claims of herbicide exposure.  For these reasons, the Board finds that the weight of the evidence is against a finding of herbicide exposure during active service, and presumptive service connection for diabetes based on exposure to herbicides is not warranted.

Also, because the Veteran's carcinoma is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 
34 F.3d at 1043-1044.

Service Connection for Diabetes Mellitus

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury or disease in service.  Indeed, the Veteran denied a personal history of diabetes at the January 1983 service separation examination.  

Although the Veteran testified at the 2011 Board hearing that he had symptoms of diabetes during active service, including dry mouth, weight gain, thirst, and frequent urination, there is no documentation of these symptoms in the service treatment records, and such recent assertion is outweighed by the Veteran's own, more contemporaneous in-service denial of diabetes symptoms, as well as the absence of any complaints or findings during treatment in service.  The Board finds the Veteran's current statements as to symptoms he experienced many decades ago less probative than the more contemporaneous service treatment records that reflect no complaints of such symptoms in service.  He reported other symptoms and received treatment for disorders unrelated to diabetes during service; therefore, symptoms of diabetes would also be expected to have been reported during service.  The absence of complaints of such symptoms shows that the Veteran did not have them.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes have not been continuous since service separation in February 1983.  Following service separation in February 1983, the evidence of record shows no complaints, diagnosis, or treatment for diabetes until 2004.  The absence of post-service findings, diagnosis, or treatment for 21 years after service is one factor that tends to weigh against a finding of either diabetes in service or continuous diabetes symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record that tends to show no continuous post-service symptoms of diabetes includes the January 1983 service separation examination report, which specifically notes that the Veteran denied any personal history or complaints of diabetes.  Clinical examination of the endocrine system at service separation is marked as "normal," and no signs or symptoms of diabetes are indicated.  In addition, on a June 1997 post-service medical history form completed for 
Dr. G.G.K., the Veteran circled "no" next to diabetes.  This is highly probative evidence that tends to show that the Veteran did not have diabetes, or did not believe he had diabetes, even years after service separation in 1997 in that it is the Veteran's own reported history given to a doctor for treatment purposes.  A March 2003 Denver VAMC treatment note indicates no known diabetes mellitus, and other VAMC treatment notes from 2002 to 2003 are negative for any signs, symptoms, diagnosis, or treatment for diabetes mellitus; again, the history provided by the Veteran at these visits was given for treatment purposes and is therefore highly probative.  Finally, the Veteran did not mention any signs or symptoms of diabetes mellitus at a September 2003 general medical VA examination, nor did the VA examiner assess diabetes.  

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  The evidence shows the first assessment of diabetes 21 years after service in 2004.  For these reasons, the Board finds that diabetes, first diagnosed in 2004, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's endocrine system and disorder of such internal and complex disease process (endocrine disorder) is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and active service, including the asserted exposure to herbicides in Guam or Panama, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Additionally, the lay assertion of diabetes being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes and active military service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles, 16 Vet. App. at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes, including presumptively as a chronic disease and as claimed due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Carcinoma of the Left Cheek

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a carcinoma in service, and that carcinoma symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of a carcinoma, including no evidence of chronic symptoms of a carcinoma during service, and do not demonstrate any relevant injury or disease in service.  The Veteran has not contended that he suffered from a carcinoma in service or that carcinoma symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a carcinoma have not been continuous since service separation in February 1983.  Following service separation in February 1983, the evidence of record shows no diagnosis or treatment for a skin problem until 1997.  The absence of post-service findings, diagnosis, or treatment for 14 years after service is one factor that tends to weigh against a finding of either a carcinoma in service or continuous carcinoma symptoms after service separation.  See Buchanan, 451 F.3d 1336.  The Veteran has not contended or submitted any lay or medical evidence showing that carcinoma symptoms have been continuous since service separation.

Other evidence of record that shows no continuity of symptoms of a skin disorder since service includes the January 1983 service separation examination report, which reported as normal examination of the skin.  No notation of any marks on the left cheek was made by the service separation examiner.  A post-service June 1997 treatment note of Dr. G.G.K. indicates the Veteran reported a lesion on his left cheek for one year, placing inception of the carcinoma in 1996, which is 13 years after service separation.  A March 2003 VAMC treatment note indicates the Veteran had a left cheek lesion removed in 1994, which is 11 years after service separation.  In addition, at the 2011 Board hearing, the Veteran testified that he was first diagnosed with a carcinoma in 1987, which was 4 years after service separation.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Regarding the Veteran's statements as to the cause of the current carcinoma, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, the cause of the Veteran's carcinoma involves a complex medical etiological question because it deals with the origin and progression of the Veteran's carcinoma and because such a process is diagnosed primarily on clinical findings, including biopsy.  The Veteran is competent to relate symptoms of a carcinoma that he observed at any time, but is not competent to opine on whether there is a link between the current carcinoma and active service, including the asserted exposure to herbicides in Guam and Panama, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.  Additionally, the lay assertion of the carcinoma being related to in-service herbicide exposure is of no probative value because it relies on the inaccurate factual assumption that herbicide exposure occurred in this case.

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current left cheek carcinoma and active military service, including no credible evidence of chronic symptoms of carcinoma in service or continuity of symptomatology of a carcinoma which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a carcinoma of the left cheek, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Laws and Regulations for Compensation Under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. 
§§ 3.361, 3.800(a) (2011).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 
38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in September 2006.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

Entitlement to Compensation Under 
38 U.S.C.A. § 1151 for Perforation of Right Tympanic Membrane

The Veteran in this case contends that his perforated right tympanic membrane was caused by treatment received at the Denver VAMC in 1991 and 1992.  

Prior to the 1991 and 1992 surgeries, the Veteran experienced decreased hearing, pain, and drainage from the ear.  Records from the Denver VAMC show that, in October 1991, the Veteran underwent a bilateral tympanotomy and pressure equalization tube (PET) placement, with a postoperative diagnosis of bilateral serous otitis media.  This procedure was repeated again in August 1992.  The claims file includes a consent form that states that the Veteran was counseled as to the risks of the August 1992 procedure, which included bleeding, pain, worse hearing, deafness, and drainage from the ear.  The Veteran signed the document under a statement indicating he understood the risks and expected results.

At a September 1992 follow-up visit, the Veteran had no complaints, and reported improved hearing, and decreased pain and drainage from the ear.  In January 1993, he reported occasional blood from the ears as well as occasional pain.  The doctor noted that the right PET was partially extruded.  In March 1993, the Veteran reported that his hearing was worse in the right than in the left ear.  The doctor noted that the right PET had come out completely, and that the Veteran was now symptomatic in the right ear with mild mixed right hearing loss.  He recommended replacement of the right PET, but the Veteran stated that he wanted to wait until the left PET fell out before placing any PETs again.  In August 1993, both PETs were extruded, and the Veteran's pain complaints focused on the left ear, not the right.  VA treatment records from 2003 show bilateral tympanic membranes with old scars.

VA requested a medical opinion, which was rendered in August 2009.  The VA doctor reviewed the claims file and VA treatment records, noting the surgeries in 1991 and 1992.  Specifically, the doctor noted that the operative reports showed that placement of the PETs were routine, and there was no indication of problems or adverse effects.  A February 1999 examination of the ears showed that the right tympanic membrane continued to have a tympanostomy tube in position.  In October 1999, the right ear showed a 10 to 15 percent tympanic membrane perforation after the PET had been removed in June 1999.  The Veteran underwent a right ear paper patch myringoplasty in November 1999.  At a follow-up examination in January 2000, a pinpoint perforation remained, but it was so small that no water precautions were recommended.  

There were no further treatment records related to the ears until July 2009, when examination showed a severely retracted intact tympanic membrane on the right.  He was diagnosed with bilateral retraction of the tympanic membranes, and he was scheduled for operative treatment with placement of bilateral PETs.  In July 2009, he underwent bilateral myringotomy and placement of PETs.  Both PET placements were uneventful, and at a follow-up nine days later, the Veteran's hearing seemed improved with less pressure issues than before.  Both PETs were clear and in place at that time.  

The VA doctor providing the August 2009 medical opinion assessed bilateral tympanic membrane retraction, status-post placement of PETs on three occasions.  Moreover, the VA doctor in August 2009 opined that a review of the treatment records showed no carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of the VA medical professionals in performing tympanostomy and tube placements in October 1991 and August 1992.  The VA doctor reasoned that the subsequent development of a residual right tympanic membrane perforation which was treated after the removal of a PET in June 1999 was uneventful, and the placement of the paper patch in 1999 resulted in restoration of an intact tympanic membrane.  The VA doctor stated that there is always a risk for developing a perforation that does not heal spontaneously when PETs are placed, and it is a known and accepted complication that occurs without respect to carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the surgeons performing the tympanotomy and PET placements.  

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the VA treatments received by the Veteran in 1991 and 1992 did not cause any additional disability or cause or aggravate disease or disability beyond its natural progress.  Prior to the 1991 and 1992 surgeries, the Veteran already experienced decreased hearing, pain, and drainage from the ear.  In the few months after these surgeries, these symptoms had not worsened, and indeed, he reported improvement of some symptoms following VA treatment.  In 1993, the pre-surgery symptoms had returned, but there is no indication that they were worse than they were prior to the 1991 and 1992 surgeries.  Additionally, the residual perforation of the right tympanic membrane after removal of the PET from the right ear in June 1999 was repaired via a paper patch in November 1999.  See 38 C.F.R. § 3.361(b) (to determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to the condition thereafter).  For these reasons, the Board finds that there is in fact no additional disability that was caused by VA treatment in 1991 and 1992.  

With regard to the finding of perforated right tympanic membrane prior to restorative treatment in 1999, the Board finds the most competent and probative evidence of record preponderates against a finding that the Veteran's perforated right tympanic membrane or accompanying symptoms of pain, decreased hearing, and drainage are proximately due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment in 1991 or 1992.  The 2009 VA medical opinion that there was no fault on the part of VA in providing treatment in 1991 and 1992 is based on a thorough review of the record and is supported by an adequate rationale.  

In addition, there are no medical opinions or medical evidence of record which indicate that the Veteran's current residual perforated right tympanic membrane or associated symptoms are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in providing treatment in 1991 or 1992.  As the 2009 VA doctor stated, a perforated tympanic membrane is a known risk of placing PETs without regard to any fault on the part of the provider.  

In addition, the Board finds that there was no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence preponderates against any of these findings.  There is no contention that the 1991 and 1992 treatment by VA was nonconsensual.  Moreover, as discussed above, the 1992 consent form shows that the risks of the surgery were specifically revealed and consented to by the Veteran, so were not unforeseen.  The 1992 consent form signed by the Veteran indicated that he was informed of the possible risks of the 1992 surgery, which included bleeding, pain, worsened hearing, deafness, and drainage from the ear, as well as likely outcomes and problems during recovery.  In addition, the 2009 VA doctor who provided a medical opinion stated that a perforated tympanic membrane is always a risk of placing PETs, and that it is a known and accepted complication that occurs without respect to any fault on the part of the treatment providers.  Such risk that a reasonable health care provider would have foreseen is a reasonably foreseeable event.  See 38 C.F.R. § 3.361(d)(2).  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a carcinoma of the left cheek, to include as due to herbicide exposure, is denied.  

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a perforated right tympanic membrane, claimed to have been caused by treatment received at the Denver VA Medical Center in October 1991 and August 1992, are denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


